Citation Nr: 9903414	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  98-00 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
shell fragment wound of the right ring finger.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel





INTRODUCTION

The veteran had active service from April 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claim of 
entitlement to a compensable evaluation for residuals of a 
shell fragment wound of the right ring finger.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO was incorrect in denying a 
compensable evaluation for his residuals of a shell fragment 
wound of the right ring finger.  He maintains that he has 
embedded shrapnel in his right ring finger, which causes pain 
and swelling with use.  Therefore, a favorable determination 
of this issue has been sought.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports a 10 
percent evaluation for the veteran's residuals of a shell 
fragment wound of the right ring finger.


FINDING OF FACT

The veteran's residuals of a shell fragment wound of the 
right ring finger are manifested by arthritic changes with 
complaints of pain and swelling with use. 

CONCLUSION OF LAW

The criteria for a 10 percent evaluation for residuals of a 
shell fragment wound of the right ring finger have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5309 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is plausible and capable of 
substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  The Board also is satisfied that all 
relevant facts have been properly developed; therefore, no 
further assistance to the veteran is required in order to 
comply with the duty to assist.  Id.

The veteran contends that his service-connected residuals of 
a shell fragment wound of the right ring finger warrant a 
compensable evaluation.  In support of his claim, the veteran 
maintains that embedded shrapnel in his right ring finger has 
resulted in  pain and swelling, especially with changes in 
the weather and with use.  He also believes that arthritis 
has developed in that joint. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  In addition to applicable 
schedular criteria, under 38 C.F.R. §§ 4.40 and 4.45, the VA 
is required to consider whether an increased evaluation could 
be assigned on the basis of functional loss due to pain or 
weakness, to the extent that any such symptoms are supported 
by adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995).

The RO appears to have evaluated the veteran's residuals of a 
shell fragment wound of the right ring finger under 
Diagnostic Codes 5155 and 5227.  Diagnostic Code 5155 
pertains to amputation of the ring finger, which does not 
apply to the facts of this case.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5155.  In addition, Diagnostic Code 5227 
refers to ankylosis of the ring finger, but does not afford a 
compensable evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5227.  

The Board finds, however, that the veteran's residuals of a 
shell fragment wound of the right ring finger are most 
appropriately rated under Diagnostic Code 5010.  Under this 
code section, arthritis due to trauma and substantiated by X-
ray findings is rated as degenerative arthritis under 
Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Under Diagnostic Code, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

In addition, the rating criteria pertaining to muscle 
injuries of the hand states that the hand is so compact a 
structure that isolated muscle injuries are rare, being 
nearly always complicated with injuries of bones, joints, 
tendons, etc.  Therefore, such injuries should be rated based 
on limitation of motion, with a minimum rating of 10 percent.  
See 38 C.F.R. § 4.73, Diagnostic Code 5309.

The veteran was afforded a VA rating examination in December 
1997, at which time he reported pain and occasional swelling 
in the first metacarpal phalangeal area.  He related that his 
symptoms increased with overuse, such as hammering, cutting, 
shoveling snow and raking leaves.  Examination revealed that 
the entry wound was in the web of the fourth and fifth 
fingers, which the examiner noted must have been very small 
and was currently not visible.  There was only minimal damage 
to the tendon and bone, and grip strength was 4/5.  Since 
this was a superficial wound, no wasting of the muscles was 
present.  There was normal flexion, extension, abduction and 
adduction of the fourth finger on the right.  X-rays revealed 
early arthritic changes of the distal and proximal 
interphalangeal joint of all fingers, as well as a metallic 
fragment base of the proximal phalanx fourth finger.  Based 
on these findings, the diagnosis was shrapnel wound to the 
right fourth metacarpal phalangeal joint, and shrapnel wound 
to the volar aspect of the right hand with point of entry one 
inch by a quarter of an inch, the projective was removed 
leaving no muscle damage, with a well-healed scar without any 
abnormalities. 

Applying the above criteria to the facts of this case, the 
Board finds that the evidence supports a 10 percent 
evaluation for the veteran's residuals of a shell fragment 
wound of the right ring finger.  The evidence reflects that 
the veteran's residuals of a shell fragment wound of the 
right ring finger are manifested by arthritic changes which 
have been substantiated by recent X-ray findings.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Although 
range of motion testing was normal at the time of the 
December 1997 VA examination, objective evidence nevertheless 
indicated that such limitation was occasionally present.  In 
addition to arthritis, examination findings further revealed 
some decreased grip strength of the right hand.  The Board 
also accepts the veteran's complaints of pain, swelling and 
limitation of motion to be credible.  See DeLuca, 8 Vet. 
App. at 204-06.  Accordingly, the evidence supports a 10 
percent evaluation for the veteran's residuals of a shell 
fragment wound of the right ring finger.  

In reaching its decision, the Board finds that the veteran's 
residuals of a shell fragment wound of the right ring finger 
are not impaired to a degree to warrant a higher disability 
evaluation under applicable schedular criteria.  Although the 
veteran's right ring finger disability warrants a 10 percent 
evaluation on the basis of functional loss due to pain, 
findings from the VA examination report showed no limitation 
of motion on flexion, extension, abduction and adduction of 
the fourth finger on the right.  As such, an evaluation in 
excess of 10 percent for the veteran's right ring finger 
disability is not warranted. 

Finally, the Board finds, as did the RO, that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating standards."  38 C.F.R. § 3.321(b)(1) 
(1998).  There has been no showing or assertion that the 
disability under consideration has caused marked interference 
with employment, necessitated frequent periods of 
hospitalization or otherwise renders impracticable the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board finds that 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown 8 Vet. App. 218, 227 (1995).


ORDER

A 10 percent evaluation for residuals of a shell fragment 
wound of the right ring finger is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits. 



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.






- 6 -


